[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-15934                ELEVENTH CIRCUIT
                                                             JUNE 16, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                 D. C. Docket No. 09-00289-CR-01-TCB-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JOSE VERA-LOPEZ,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (June 16, 2010)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Jose Vera-Lopez appeals his 24-month sentence imposed following his

guilty plea to illegal reentry into the United States following deportation, 8 U.S.C.

§ 1326(a). Vera-Lopez argues his sentence is substantively unreasonable in light

of the 18 U.S.C. § 3553(a) factors because it is greater than necessary to serve the

goals of sentencing. After review, we affirm Vera-Lopez’s sentence.1

       The party challenging the sentence has the burden of showing it is

unreasonable in light of the record and the § 3553(a) factors. United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005). We “recognize that there is a range of

reasonable sentences from which the district court may choose,” and we ordinarily

expect a sentence within the defendant’s advisory guideline range to be reasonable.

Id. “We will defer to the district court’s judgment regarding the weight given to

the § 3553(a) factors unless the district court has made a clear error of judgment.”

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (quotation

omitted), cert. denied, 129 S. Ct. 2848 (2009).

       In this case, Vera-Lopez’s sentence was substantively reasonable. Given

Vera-Lopez’s history of immigration violations, the sentence reflects Vera-Lopez’s

history and characteristics, promotes respect for the law, and deters Vera-Lopez

from committing additional immigration offenses. The sentence also deters others


       1
         We review a sentence imposed by a district court for reasonableness, using an
abuse-of-discretion standard. United States v. Livesay, 587 F.3d 1274, 1278 (11th Cir. 2009).

                                                2
from committing the crime of illegal reentry. Finally, Vera-Lopez’s sentence is

within his guideline range, which we ordinarily expect to be reasonable, and is

substantially below the ten-year statutory maximum sentence. Because the district

court did not abuse its discretion in sentencing Vera-Lopez to a term of 24 months’

imprisonment, we affirm.

      AFFIRMED.




                                         3